NO. 07-07-0489-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

JUNE 30, 2008

______________________________


IN THE INTEREST OF R.L.M., B.M.M., C.M.,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â J.N.M., J.A., T.T. and J.J.R.
_________________________________

FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2005-532,950; HON. KEVIN HART, PRESIDING
_______________________________

On Second Abatement and Remand
_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ. 
Â Â Â Â Â Â Â Â Â Â Appellant Juaquin Martinez, Jr., appeals from the termination of his parental rights
to his minor children, B.M.M., C.M., J.N.M., and J.J.R.  His appointed counsel filed a
motion to withdraw, together with an Anders
 brief, wherein she certified that, after
diligently searching the record, she concluded that the appeal was without merit.
  Along
with her brief, counsel attached a copy of a letter sent to appellant informing him of
counselâs belief that there was no reversible error and of appellantâs right to file a response
or brief pro se.  By letter dated May 5, 2008, this court notified appellant of his right to file
a response and set June 4, 2008, as the deadline to do so.  Appellant filed his response
on May 20, 2008.      Â 
Â Â Â Â Â Â Â Â Â Â In an opinion issued on May 28, 2008, this court discussed appellate counselâs  brief
and noted counselâs conclusion that the appeal was frivolous.  Counsel (i.e.Terri
Morgeson) also moved to withdraw due to her conclusion.  Yet, our review of the record
led us to conclude that there were potentially arguable issues for review.  Thus, we granted
appellate counselâs motion to withdraw and abated the matter back to the trial court for the
appointment of new counsel.  In responding to our order, the trial court re-appointed Terri
Morgeson as counsel.
 
Â Â Â Â Â Â Â Â Â Â Accordingly, (and to avoid any appearance of impropriety inherent in assigning one
who has publically concluded that his or her client has no viable appeal to represent the
client on appeal), we again abate and remand the cause to the trial court for the
appointment of new counsel, other than Terri Morgeson, per the dictates of Anders and its
progeny.  The trial court shall further order the newly appointed counsel to file an
appellantâs brief in accordance with our prior abatement order, as per the Texas Rules of
Appellate Procedure, by August 18, 2008.  Any responding brief which the State wishes
to file shall be filed within 30 days after the filing of appellantâs brief.  Finally, the trial court
shall cause the name, address, and state bar number of the newly appointed counsel to
be included in a supplemental transcript which transcript shall be filed with the clerk of the
court by July 10, 2008. 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Per Curiam

ame="Medium Grid 2 Accent 2"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 







NO. 07-10-00022-CR
Â 
IN THE COURT OF APPEALS
Â 
FOR THE
SEVENTH DISTRICT OF TEXAS
Â 
AT
AMARILLO
Â 
PANEL B
Â 

JUNE
7, 2010
Â 

Â 
JOSHUA HAYDEN BRACKENRIDGE, APPELLANT
Â 
v.
Â 
THE STATE OF TEXAS, APPELLEE 

Â 

Â 
 FROM THE 355TH DISTRICT COURT OF HOOD
COUNTY;
Â 
NO. CR10975; HONORABLE RALPH H. WALTON JR., JUDGE

Â 

Â 
Before QUINN,
C.J., and CAMPBELL and HANCOCK, JJ.
Â 
Â 
ON MOTION TO DISMISS
Â Â Â Â Â Â Â Â Â Â Â  Pending
before the Court is appellantÂs motion to dismiss his appeal. Appellant and his
attorney have both signed the motion.Â  Tex. R. App. P. 42.2(a).Â 
No decision of this Court having been delivered to date, we grant the
motion.Â  Accordingly, the appeal is
dismissed.Â  No motion for rehearing will
be entertained and our mandate will issue forthwith.
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  James
T. Campbell
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Justice
Do not publish.Â  
Â